DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2-4-11 are pending in this office action
Claims 3 is cancelled.
Claims 1 and 11 are amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shrinath Malur, Reg. No 34,663 on 05/10/2021.
Listing of claims.
The following claims will replace all previous claims.
	1. (Currently amended) A boundary search test support device comprising:
	a storage device configured to store a plurality of predetermined input vectors; and
	a processor coupled to the storage device configured to execute:
	acquiring the plurality of input vectors from the storage device, executing a test by sequentially inputting the input vectors to a program generated by a neural network, and acquiring output vectors which are test results corresponding to the input vectors,

	respectively generating, in the coordinate system, a straight line in which the plurality of elements has a same value and a hyperplane in which a sum of values of the plurality of elements is taken as a predetermined value, and
	arranging a most antagonistic point which is an intersection point of the straight line and the hyperplane and boundary vectors whose values of the plurality of elements rank higher than or equal to a predetermined ranking among the output vectors in the coordinate system, and displaying the coordinate system together with input vectors corresponding to the boundary vectors on a predetermined output device,
	wherein when a number of the plurality of the elements is equal to or less than 3, the processor is configured to execute:
	displaying the coordinate system on the output device, in which the straight line, the hyperplane, the most antagonistic point, the boundary vectors, and the input vectors corresponding to the boundary vectors are respectively arranged, and
	receiving, by the input device, a displayed number of the boundary vectors, a first coefficient related to distances from the boundary vectors to corresponding nearest points in the straight line, and a second coefficient related to distances from the nearest points of the boundary vectors to the most antagonistic point, adding values obtained by multiplying the distances between the boundary vectors and the nearest points by the first coefficient and the values obtained by multiplying the distances between the nearest points of the boundary vectors and the most antagonistic point by the second coefficient together, and arranging boundary vectors corresponding to the displayed number in the coordinate system in an ascending order of the sums.

	2. (Previously Presented) The boundary search test support device according to claim 1, wherein
	the processor is configured to execute:
calculating an Euclidean distance, for elements other than the plurality of elements, between a predetermined boundary vector of the boundary vectors and the other boundary vectors, and deleting a boundary vector among the other boundary vectors in which an Euclidean distance for a predetermined element exceeds a predetermined threshold from the coordinate system.

	3. (Canceled). 

	4. (Previously Presented) the boundary search test support device according to claim 1, wherein
	the processor is configured to execute:
	generating quadrants corresponding to increase and decrease tendencies of the plurality of elements around the most antagonistic point or a predetermined boundary vector in the coordinate system and generating a boundary vector series by connecting boundary vectors in a positive direction based on the increase and decrease tendencies of the elements in each of the quadrants, and


	5. (Previously Presented) the boundary search test support device according to claim 1, wherein
	when a number of the boundary vectors is less than a predetermined reference, the processor is configured to execute: 
generating a loss function in which known boundary vectors are taken as teachers and input vectors as parameters, 	
generating new input vectors by applying a gradient method to the loss function, and generating new output vectors by performing the test which takes the input vectors as inputs, in which the new output vectors are taken as specific processing targets of boundary vectors.

	6. (Previously Presented) the boundary search test support device according to claim 1, wherein
	the processor is configured to execute: a processing of referring to the output vectors and selecting, when values of elements of the output vectors satisfy a predetermined condition, a combination of the elements as the plurality of the elements.

	7. (Previously Presented) The boundary search test support device according to claim 4, wherein

	acquiring a user evaluation result related to validity of the boundary vector series generated with respect to the input vectors from a predetermined device, associating the user evaluation result with information on the boundary vector series, and storing the user evaluation result in the storage device, and
	after the storage, determining correctness of a boundary vector series newly generated with respect to the input vectors based on the stored information on the boundary vector series and the stored user evaluation result.

	8. (Previously Presented) the boundary search test support device according to claim 1, wherein
	the storage device further stores an input vector series as the input vectors, in which a value of a predetermined first element of the plurality of elements gradually increases while a value of a predetermined second element of the plurality of elements gradually decreases, and
	the processor is configured to execute: acquiring a series of output vectors by inputting the input vector series to the program generated by a neural network and arranging the output vectors in the coordinate system, and a processing of evaluating whether the output vectors fall in a predetermined range defined in advance in the coordinate system.

	9.  (Previously Presented) the boundary search test support device according to claim 8, wherein


	10. (Previously Presented) the boundary search test support device according to claim 1, wherein
	the processor is configured to execute: calculating a distance between the boundary vectors in the coordinate system before and after learning of the program generated by a neural network, determining that the learning is failed when the distance is greater than or equal to a predetermined threshold, and outputting the determination to the predetermined device.

	11. (Currently amended)  A boundary search test support method of a boundary search test support device that comprises an information processing device including a storage device configured to store a plurality of predetermined input vectors, the method comprising the steps of:
	acquiring the plurality of input vectors from the storage device, executing a test by sequentially inputting the input vectors to a program generated by a neural network, and acquiring output vectors which are test results corresponding to the input vectors,

	respectively generating, in the coordinate system, a straight line in which the plurality of elements has a same value and a hyperplane in which a sum of values of the plurality of elements is taken as a predetermined value, and
	arranging in the coordinate system a most antagonistic point which is an intersection point of the straight line and the hyperplane and boundary vectors whose values of the plurality of elements rank higher than or equal to a predetermined ranking among the output vectors, and displaying the coordinate system together with input vectors corresponding to the boundary vectors on a predetermined output device,
	wherein when a number of the plurality of the elements is equal to or less than 3, the method further comprising the steps of:
	displaying the coordinate system on the output device, in which the straight line, the hyperplane, the most antagonistic point, the boundary vectors, and the input vectors corresponding to the boundary vectors are respectively arranged, and
	receiving, by the input device, a displayed number of the boundary vectors, a first coefficient related to distances from the boundary vectors to corresponding nearest points in the straight line, and a second coefficient related to distances from the nearest points of the boundary vectors to the most antagonistic point, adding values obtained by multiplying the distances between the boundary vectors and the nearest points by the first coefficient and the values obtained by multiplying the distances between the nearest points of the boundary vectors and the most antagonistic point by the second coefficient together, and arranging boundary vectors corresponding to the displayed number in the coordinate system in an ascending order of the sums.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: as per independent claims 1 and 11 art of record fail to disclose the following:
“wherein when a number of the plurality of the elements is equal to or less than 3, the method further comprising the steps of:
	displaying the coordinate system on the output device, in which the straight line, the hyperplane, the most antagonistic point, the boundary vectors, and the input vectors corresponding to the boundary vectors are respectively arranged, and
	receiving, by the input device, a displayed number of the boundary vectors, a first coefficient related to distances from the boundary vectors to corresponding nearest points in the straight line, and a second coefficient related to distances from the nearest points of the boundary vectors to the most antagonistic point, adding values obtained by multiplying the distances between the boundary vectors and the nearest points by the first coefficient and the values obtained by multiplying the distances between the nearest points of the boundary vectors and the most antagonistic point by the second coefficient together, and arranging boundary vectors corresponding to the displayed number in the coordinate system in an ascending order of the sums”.
Zhou uses numerical image as source that can be confused for classification such as (4,9)(section 3.1 and 3.2) and provide a visual analytic to investigate the hierarchy. In the other hand Alsallakh plots the output in the coordinate system 
Zhou and Alsallakh give a user a privilege to set the range in order to filter the output but not specifically using 2 different coefficient and ordering the sum of the outputted values in order to select the most similar output in association with the imputed image while arranging boundary vectors corresponding to the displayed number in the coordinate system in an ascending order of the sums.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRAHIM BOURZIK/Examiner, Art Unit 2191      

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191